DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features cancelled from the claims. No new matter should be entered.	● In Claim 18, the recitation of “wherein the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration,” i.e., a configuration of a hand-held power tool with a blade guard arrangement comprising blade guard and a swiveling cover part in conjunction with the blade guard also being adapted to rotate in the direction of rotation. The examiner notes that configuration may be shown in fig. 18. The “movable” blade guard is not depicted in a displaced position.	● In Claim 19, the recitation of “the blade guard comprises a weight,” i.e., a configuration of a hand-held power tool with a blade guard arrangement comprising blade guard and a swiveling cover part in conjunction with a weight formed on the blade guard does not appear to be shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length and contains extensive mechanical and design details.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 	● Page 2, lines 21-22 state, “This provides user protection along that part first arc of a circle that is not comprised I a work object in, which is an advantage” [emphasis added]. The examiner notes the recitation of “that is not comprises I a work object in” because this appears to have been translated incorrectly. Please review the emphasized language and amend appropriately. If this section was not translated incorrectly, a brief explanation of what the section intended to say would be helpful in order to clarify the statement.	● Page 2, line 21 should be corrected as follows: “This provides user protection along that part of the first arc of a circle…”	● Page 7, line 33 should be corrected as follows: “According to some aspects, the protective arrangement comprises a swiveling cover part that is…”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	● Claim 1, lines 4-8 recite, “wherein the blade guard arrangement comprises a by means of at least one holding means comprised in the blade guard arrangement…” (emphasis added). 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the cover part is biased in the direction of rotation, towards the first position by means of a biasing member…” (emphasis added).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 18 recites, “wherein the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration.”	The Applicant’s disclosure makes the following statements regarding the subject matter of Claim 18:	● With respect to the drawings showing the subject matter, “Figure 14 shows a side view of a hand-held power cutter with a protective arrangement according to a fifth example in a normal position; Figure 15 shows a side view of a hand-held power cutter with a protective arrangement according to the fifth example in a displaced position…”	● On page 16, lines 30-34, the Specification states, “[a]ccording to some aspects, for all the examples described above, there is arranged an additional corresponding spring element attached to an additional corresponding holding rod end on the other side of the blade guard arrangement 8, not shown in Figure 1- Figure 4, Figure 12A, Figure 12B, Figure 13, Figure 16, Figure 17A, Figure 17B, Figure 18 and 		For this alternative, the protective part can instead, or as a complement, 	comprise the cover part 11, 11', 11", 11"' as discussed previously, as illustrated 	for a blade guard 30 arrangement 8b in F figure 18 and Figure 19. Figure 18 shows 	side view of a cutting disc and a blade guard arrangement with a protective 	arrangement being biased towards the working position by means of the 	second type of spring element and Figure 19 shows a corresponding side view 	with a protective arrangement being biased towards the displaced position by 	means of the second type of spring element.	WO 2020/009625 PCT/SE2018/05072121		This means that the swiveling cover part 11 is spring-biased by 		means of a spring element 41 that is attached to the blade guard 12 and a 	corresponding holding means end 22a, and where the holding means end 	22a is 	attached to the blade guard 12 by0 means of a pivot pin 13. The spring 	element is biased such that the cover part 11 strives towards the working 	position along a part of the path and towards the displaced position along the 	rest of the path, where said part of the path is shorter than the rest of the path. 		This allows the cover part 11 to be held in the working position while 		working, and to be quickly displaced to the displaced position should an   
Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Claim 18 recites, “wherein the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration.”	The examiner notes the Applicant’s disclosure does not provide sufficient evidence to support a determination of whether one skilled in the art can make and use the invention for the following reasons:	● With respect to the breadth of the claims, the hand-held power tool of Claim 1 requires a blade guard arrangement with a blade guard and a swiveling cover part attached thereto by at least one holding means, wherein the swiveling cover part is biased toward a position in which the swiveling cover part covers a portion of the blade that otherwise is used to cut a workpiece. However, Claim 18 requires the blade guard itself must be adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration.” It is the combination of the subject matter of Claim 18 with the aforementioned subject matter of Claim 1 the examiner has determined to not be enabled by the Specification. 	● The nature of the invention is directed to a blade guard arrangement for a  	● The examiner notes that while the specification says that a movable blade guard can be utilized with a swiveling cover par, there does not appear to be any further explanation as to how one of ordinary skill in the art would use a hand-held power tool with a blade guard arrangement configured in this manner such that the structures cooperate in a controlled manner. The specification does not appear to describe to one having an ordinary skill in the art how to make the structures that hold the blade guard with respect to the hand-held power tool to facilitate a displacement caused by the mass of the protective arrangement in combination with an acceleration. Moreover, since, according to the disclosure, the swiveling cover part is attached to the movable blade guard, when the spring causes the cover part to strive toward the working position along   	● Presently, there do not appear to be any working models of this specific embodiment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 7-9 recite, “in a first position, the swiveling cover part is positioned such that a first arc of a circle is covered, wherein the first arc of a circle follows the blade guard…” As currently written, the recitation of “the first arc of a circle follows the blade guard” is unclear because it is not clear if the “the first arc of a circle” is referring to “a first arc of a circle” initially recited in Claim 1, line 8 or if the subsequently recitations of “a circle” are referring to different structures. Additionally, it is unclear if the recitation of “a first arc of a circle is covered” is referring to the “circumference” of the rotatable work tool. one holding means” [emphasis added] has been 	● As currently written, one end of the holding means is pivotably attached to the cover part and another end of the holding means is pivotably attached to the blade guard. However, the claim requires “respective ends of each holding means [to be] adapted to move relative to the blade guard when the cover part is moved between the first position and the second position.” It is unclear how the end of the holding means that is pivotably attached to the blade guard can move relative to the blade guard if that respective end of the holding means is pivotably attached about a fixed point relative to the blade guard.	Claims 5 and 6 recite, “wherein there are two holding means at the same side of the blade guard arrangement, wherein the holding means lie…” As previously mentioned in the 112 rejection for Claim 4, there is insufficient antecedent basis for “two holding means.” It is unclear if the “two holding means” are related to the “by means of at least one holding means” (Claim 1, line 6), the “respective ends of each holding means” (Claim 4, line 2), or some other structure. As best understood, the “means of at least one holding means” includes “two holding means.”	Claim 9 recites, “wherein the cover part is connected to the blade guard such that it is moveable along a path between the first position and the second position.” As currently written, it is unclear what structure the word “it” is referring to. In other words, it is unclear what structure the limitation of “is movable along a path between the first  As such, it is unclear what the intended boundaries are for this limitation.	Claim 12, lines 4-6 recite, “wherein a first line passing the arm attachments never passes a second line, where the second line is parallel to the first line and runs via the pivot pin, such that the cover part is spring-biased towards the first position along the path.” As currently written, the “first line” is defined as “passing the arm attachments,” but the examiner notes a line passing two given points can have any orientation with respect to those two points without otherwise specifying how the line passes those two points. Thus, it is unclear what defines the position of the “first line” and the “second line.”	Claim 13, lines 4-7 recite, “wherein a first line passing the arm attachments a second line when brought to the second position, wherein the second line is parallel to the first line and runs via the pivot pin, such that the cover part is spring-biased towards the second position along a part of the path.” As currently written, the “first line” is defined as “passing the arm attachments,” but the examiner notes a line passing two given points can have any orientation with respect to those two points without otherwise specifying how the line passes those two points. Thus, it is unclear what defines the position of the “first line” and the “second line.” Moreover, since, according to the disclosure, the swiveling cover part is attached to the movable blade guard, when the spring causes the cover part to strive toward the working position along a part of the path and towards the displaced position along the rest of the path, the momentum of the swivel part could potentially cause the blade guard itself to rotate to an orientation that is not conducive for operating the hand-held power tool. There does not appear to be any structures that facilitate any restriction in the movement of the movable blade guard.  	Claim 19 recites, “the blade guard comprises a weight,” i.e., a configuration of a hand-held power tool with a blade guard arrangement comprising blade guard and a swiveling cover part in conjunction with a weight formed on the blade guard does not appear to be shown. The examiner notes that all objects have a mass. It is unclear if claim 19 requires for a further concentration of mass to be provided on the blade guard arrangement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, Claims 1, 3, 7, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinato (US Publication 2008/0168667).	Regarding Claim 1, Spinato discloses a hand-held power tool (10) comprising a rotatable work tool (14) with a center (i.e., “central portion,” paragraph 0028, lines 1-3) and a circumference (i.e., “periphery,” paragraph 0028, lines 4-6) and being adapted to rotate in a certain direction of rotation (i.e., “rotation direction A,” paragraph 0028, line 10), wherein the power tool further comprises a blade guard arrangement  (24, 50, 51, 53) that is arranged to shield a variable part of the rotatable work tool (figs. 2 and 3), wherein the blade guard arrangement (24, 50) comprises a blade guard (24) and a swiveling cover part (50) that is attached to the blade guard (24) by means of at least one holding means (the radial portion of the swiveling cover part, slots 51 formed therein and bolts 53) comprised in the blade guard arrangement, and, in a first position, the swiveling cover part (50) is positioned such that a first arc of a circle is covered (annotated figs. 2 and 3), wherein the first arc of a circle follows the blade guard (the exposed portion of the rotary tool adjacent to edge 32; see fig. 3), and runs an angular distance along the circumference after the blade guard (fig. 3), in the direction of rotation (the rotation direction A is shown in fig. 3), wherein the cover part (50) is 
	Regarding Claim 3, Spinato discloses the blade guard arrangement (24, 50, 51, 53) comprises a continuously running delimiting contact part (30, 32, 54, 55) against which a work object (38) at least partly can rest during cutting of the work object (paragraph 0040, lines 3-9), such that during cutting, the cover part (50) can move between the first position and the second position by means of pressure from the work object against said contact part (paragraph 0040, lines 3-9), the pressure working against the biasing, where the contact part either is comprised in the cover part (50) or comprised in a part (52) connecting the cover part (50) to the blade guard (24). The examiner notes that the part (biasing means 52) is a spring that functionally connects the cover part to the blade guard, and the part extends through a “cutting area” (34) such that the workpiece is capable of abutting the part (fig. 3).
	Regarding Claim 7, Spinato discloses the cover part (50) is attached to the blade guard (24) by means of at least one holding means (51, 53) comprised in the blade 
	Regarding Claim 10, Spinato discloses the swiveling cover part (50) is spring-biased towards the first position along at least a part of the path (paragraph 0039, lines 1-4), the spring bias being accomplished by means of at least one spring element (52) that constitutes said biasing means. Regarding the “at least one spring element,” Spinato states, “[t]he biasing means 52 may be selected from a variety of mechanisms that can store potential energy, and preferably are a spring-based mechanism” (paragraph 0039, lines 4-6).
	Regarding Claim 16, Spinato discloses the cover part (50) comprises a handle (the protrusion projecting radially from the cover part 50 being manipulated by the user’s hand in annotated fig. 7) that admits a user to move the cover part (50) between the first 
    PNG
    media_image1.png
    449
    497
    media_image1.png
    Greyscale

As best understood, Claims 1-3, 8, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf (US Patent 5,235,753). 
	Regarding Claim 1, Stumpf discloses a hand-held power tool (fig. 1; i.e., saw 11) comprising a rotatable work tool (i.e., blade 25) with a center (i.e., “an output spindle 23 extending from housing 13 supports a blade 25 for rotation about an axis 27,” col. 3, lines 36-38) and a circumference (i.e., “the outer periphery of the saw blade teeth 79,” col. 5, line 25) and being adapted to rotate in a certain direction of rotation (i.e. with respect to figs. 1, 2 and 6, “[a]s blade 25 is driven in a counterclockwise direction 75…” col. 5, lines 32-33), wherein the power tool further comprises a blade guard arrangement  (i.e., upper guard 17 and lower guard 19) that is arranged to shield a variable part of the rotatable work tool (figs. 1 and 2), wherein the blade guard arrangement (17, 19) comprises a blade guard (i.e., “upper guard” 17) and a swiveling  23,” col. 4, lines 19-21, wherein “the “boss [] surrounding [the] output spindle” constitutes the “at least one holding means” and the boss connected to the blade guard 17 via the housing 13) comprised in the blade guard arrangement, and, in a first position (i.e. “the extended position”), the swiveling cover part (19) is positioned such that a first arc of a circle is covered (i.e., “[l]ower guard 19 has an extended position shown in FIG. 1 for covering a lower portion 49 of blade 25,” col. 4, lines 10-12), wherein the first arc of a circle follows the blade guard (the portion of the “lower portion 49 of blade 25” shielded from view by lower guard 19 in fig. 1), and runs an angular distance along the circumference after the blade guard (fig. 1), in the direction of rotation (the blade rotates in the “counterclockwise direction” 75), wherein the cover part (19) is moveable between the first position (fig. 1) and a second position (fig. 2) where a cutting operation of the rotatable work tool (25) along the first arc of a circle is allowed (annotated fig. 2; col. 4, lines 23-27), wherein the cover part (19) is biased in the direction of rotation towards the first position by means of a biasing member (annotated fig. 1; col. 4, lines 22-23), wherein the direction of rotation (75) is a down-cut direction of rotation (fig. 1). The examiner notes, with respect to blade guard 17 and sliding cover part 19, the blade teeth 79 rotate about the rotational axis 27 of blade 25 in a downward direction toward the shoe 15 after passing through the blade guard 17 (emphasis added). In other words, “the path of a point on the outer most periphery of a blade tooth” (col. 4, lines 63-64) moves in a downward-cut direction relative to the blade guard after rotating therethrough.
    PNG
    media_image2.png
    555
    788
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    611
    725
    media_image3.png
    Greyscale

	Regarding Claim 2, Stumpf discloses a second arc of a circle (annotated fig. 1 and annotated fig. 2) is adjacent to the first arc of a circle and runs an angular distance along the circumference (the periphery of the blade 25) after the first arc (A) of a circle in the direction of rotation (75; annotated fig. 2), wherein the second arc of a circle is uncovered in the first position such that initial cutting is allowed along the second arc of a circle (annotated fig. 1).
	Regarding Claim 3, Stumpf discloses the blade guard arrangement (17, 19) comprises a continuously running delimiting contact part (53) against which a work object at least partly can rest during cutting of the work object (col. 4, lines 27-31), such that during cutting, the cover part (17) can move between the first position (fig. 1) and 
	Regarding Claim 8, Stumpf discloses the cover part (19) is attached to the blade guard (17) by means of at least one holding means (col. 4, lines 19-21) comprised in the blade guard arrangement, each holding means being in the form of a pivot pin (the boss  formed around the output spindle 23 constitutes a singular attachment point which the examiner is interpreting as a “pivot pin”) attached to the blade guard (17) wherein the cover part (19) is adapted to pivot around the pivot pin (col. 4, lines 19-21). As mentioned above, the output shaft about which the boss is mounted is connected to the blade guard 17 via housing 13 of Stumpf.
	Regarding Claim 16, Stumpf discloses the cover part (19) comprises a handle (57) that admits a user to move the cover part (19) between the first position and the second position (col. 4, lines 31-33).	Regarding Claim 20, Stumpf discloses the cover part has a wheel (annotated fig. 1) configured to by in rotatable contact with a work object during cutting. The examiner notes that the “leading edge 53 [upon which the structure that appears to be the wheel is mounted] initially engages a workpiece edge and is progressively retracted as the saw blade is advanced into the workpiece” (col. 4, lines 27-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret (US Publication 2009/0071017) in view of Stumpf (US Patent 5,235,753).	Regarding Claim 1, Gehret discloses a hand-held power tool (10, 10b, 10c) comprising a rotatable work tool (circular saw blade 80) with a center (the portion of the tool clamped via threaded fastener 78 to output spindle 22; paragraph 0037, lines 21-25) and a circumference (the outer periphery of the tool; e.g. “circumferential edge 80e”) and being adapted to rotate in a certain direction of rotation (paragraph 0005, lines 1-5 and 10-11), wherein the power tool further comprises a blade guard arrangement (300, 300b, 300c) that is arranged to shield a variable part of the rotatable work tool (figs. 1, 8-10, 14-22), wherein the blade guard arrangement (300, 300b, 300c) comprises a blade guard (i.e., “upper blade guard” 301) and a swiveling cover part (i.e., “lower guard member” 302, 302b, 302c) that is attached to the blade guard (301) by means of at least one holding means (fig. 9, “low-profile bearing hub” 310; fig. 14 “mount” 400; fig. 19 “linkage” 500) comprised in the blade guard arrangement, and, in a first position (i.e. “fully closed position,” fig. 14) the swiveling cover part (302, 302b, 302c) is positioned such that a first arc of a circle is covered (see fig. 14), wherein the cover part (302,  	Gehret fails to specifically disclose the first arc of a circle follows the blade guard and runs an angular distance along the circumference after the blade guard, in the direction of rotation, wherein the cover part is biased in the direction of rotation towards the first position by means of a biasing member, wherein the direction of rotation is a down-cut direction of rotation. 	However, Stumpf teaches it is known in the art of hand-held power tools with a rotatable work tool adapted to rotate in a certain direction of rotation (“blade is driven in the counterclockwise direction 75,” col. 5, lines 32-33), wherein the power tool is provided with a blade guard arrangement including a blade guard (i.e., “upper guard” 17) and a swiveling cover part (i.e., “lower guard” 19) that is attached to the blade guard (17) by means of at least one holding means (as described in col. 4, lines 19-21, “the “boss [] surrounding [the] output spindle” constitutes the “at least one holding means” and the boss connected to the blade guard 17 via the housing 13), and, in a first position (i.e. the “extended position”), the swiveling cover part (19) is positioned such that a first arc of a circle is covered (i.e., “[l]ower guard 19 has an extended position shown in FIG. 1 for covering a lower portion 49 of blade 25,” col. 4, lines 10-12), wherein the first arc of a circle follows the blade guard (the portion of the “lower portion 49 of blade 25” shielded from view by lower guard 19 in fig. 1), and runs an angular distance along the circumference after the blade guard (fig. 1), in the direction of rotation (the blade rotates in the “counterclockwise direction” 75), wherein the cover part downward direction toward the shoe 15 after passing through the blade guard 17 (emphasis added). In other words, “the path of a point on the outer most periphery of a blade tooth” (col. 4, lines 63-64) moves in a downward-cut direction relative to the blade guard after rotating therethrough. 
    PNG
    media_image2.png
    555
    788
    media_image2.png
    Greyscale
        It would have been obvious to one having an ordinary skill in the art at the time of  
	Regarding Claim 2, the modified hand-held power tool of Gehret substantially disclosed above includes a second arc of a circle (see Stumpf; annotated fig. 1 and annotated fig. 2) is adjacent to the first arc of a circle and runs an angular distance along the circumference (the periphery of the blade 25) after the first arc (A) of a circle in the direction of rotation (75; annotated fig. 2 of Stumpf), wherein the second arc of a circle is uncovered in the first position such that initial cutting is allowed along the second arc of a circle (annotated fig. 1 of Stumpf). The examiner notes the two power tools have a similar configuration, wherein fig. 14 of Gehret generally shows the swiveling cover part (302b) in the extended position, and the peripheral portion of the rotatable work tool (not shown) that would be exposed between the forward portion of the swiveling cover part and the shoe (16) corresponds to the “second arc of a circle” 
    PNG
    media_image3.png
    611
    725
    media_image3.png
    Greyscale

	Regarding Claim 3, the modified hand-held power tool of Gehret substantially disclosed above includes the blade guard arrangement (300, 300b, 300c) comprises a continuously running delimiting contact part (identified by reference character “53” in Stumpf; this structure corresponds to the forward lip of the swiveling cover part 302, 302b, 302c of Gehret) against which a work object at least partly can rest during cutting of the work object (Stumpf, col. 4, lines 27-31), such that during cutting, the cover part (17) can move between the first position and the second position by means of pressure from the work object against said contact part (Stumpf, col. 4, lines 19-27), the pressure working against the biasing, where the contact part either is comprised in the cover part 
	Regarding Claim 5, the modified hand-held power tool of Gehret substantially disclosed above includes two holding means (as disclosed by Gehret, the first holding means includes “first link 510” and “third link 514;” the second holding means includes “second link 512” and “fourth link 516”) at the same side of the blade guard arrangement (see fig. 21 of Gehret), wherein the holding means lie in a common plane parallel to a planar extension of the rotatable work tool. The examiner notes that each “holding means” comprises two parts, wherein each of the two parts are arranged in a common plane with one of the two parts of the other holding means. Moreover, the links (500) and the swivelable cover part (302c) move respectively in planes that are parallel 
	Regarding Claim 6, the modified hand-held power tool of Gehret substantially disclosed above includes two holding means (the first holding means includes “first link 510” and “third link 514;” the second holding means includes “second link 512” and “fourth link 516”) at the same side of the blade guard arrangement (see Gehret, fig. 21), wherein the holding means (21’, 22’) lie in different planes parallel to a planar extension of the rotatable work tool (see fig. 22; various portions of the first and second holding means, respectively, are laterally offset from one another such that they move through their own respective planes parallel to the planar extension of the rotatable work tool).
	Regarding Claim 8, the modified hand-held power tool of Gehret substantially disclosed above (i.e., the embodiment shown in figs. 14-16 of Gehret) includes the cover part (Gehret, 302b) is attached to the blade guard (via the gear case 36b) by means of at least one holding means (pivot aperture 404, pin 408, mount 400) comprised in the blade guard arrangement, each holding means being in the form of a pivot pin (408) attached to the blade guard (via the gear case 36b) wherein the cover part (302b) is adapted to pivot around the pivot pin (Gehret, paragraph 0045, lines 6-25). 	Regarding Claim 16, the modified hand-held power tool of Gehret substantially disclosed above includes discloses the cover part (e.g., 302b of Gehret) comprises a handle (annotated fig. 15) that admits a user to move the cover part (302b) between the first position (Gehret, fig. 14) and the second position (Gehret, fig. 16). The examiner notes that while the function of the “handle” identified in fig. 15 of Gehret is not 
    PNG
    media_image4.png
    588
    730
    media_image4.png
    Greyscale

As best understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Aiken et al (US Publication 2016/0297052), herein referred to as Aiken.  	Regarding Claim 11, the modified hand-held power tool of Spinato substantially disclosed above each (i.e., the) spring element (52) is attached to the blade guard (24) and a corresponding holding means end (the radial portion of the swiveling cover part 50) and wherein the holding means end is attached to the blade guard (24) by means of a pair of bolts (53) pivot pin (13), the spring element (52) being biased such that the cover part (11) strives towards the first position along at least a part of the path. The 
As best understood, Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) and Aiken (US Publication 2016/0297052) in view of Frazer (US Patent 9,751,202).	Regarding Claim 12, the modified hand-held power tool of Spinato substantially disclosed above includes the spring element is a spiral spring (52; Spinato, annotated fig. 3) provided with at least a winding part (the coil body portion of the spiral spring forms a “winding” component) whose ends are attached to the blade guard and the corresponding holding means end at corresponding arm attachments (Spinato, annotated fig. 3), wherein a first line (annotated fig. 3) passing the arm attachments never passes a second line (annotated fig. 3), where the second line is parallel to the first line (43) and runs via the pivot pin (annotated fig. 3), such that the cover part (Spinato, 50) is spring-biased towards the first position along the path (Spinato, paragraph 0039, lines 1-3).
    PNG
    media_image5.png
    393
    761
    media_image5.png
    Greyscale
	The modified hand-held power tool of Spinato substantially disclosed above fails 
	Regarding Claim 13, the modified hand-held power tool of Spinato substantially disclosed above, particularly as set forth in Claim 12, includes the spring element has a winding part and two arm parts (as modified in view of Frazer) which are attached to the blade guard (24) and the corresponding holding means end (the radial portion of the swiveling cover part 50 of Spinato) at corresponding arm attachments (Frazer 312, 314).	The modified hand-held power tool of Spinato substantially disclosed above fails to specifically disclose a first line (designated by vector 318 in Frazer) passing the arm attachments (312, 314) passes a second line when brought to the second position (when the movable element is moved from the position shown in fig. 21 to the position shown in fig. 22, vector 318 passes a line extending through the pivot of the moveable member), wherein the second line (the line extending through the pivot of the movable member) is parallel to the first line (vector 318 of Frazer) and runs via the pivot pin (indicated by the cross-hatched circle at the base of the blade in Frazer), such that the cover part is spring-biased towards the second position along a part of the path.	However, Frazer teaches it is known in the art of spring-based mechanisms configured to bias a movable element (i.e., a blade of a folding knife) relative to a base element (i.e. a handle of a folding knife), wherein the movable element is movable from a closed position (fig. 21) into an open or exposed position (fig. 23) with respect to the base element, such that a first line (designated by vector 318 in Frazer) passing the arm 

	Regarding Claim 15, the modified hand-held power tool of [[Gehret]] Spinato substantially disclosed above includes the spring element (Spinato, 52) comprises a spiral spring (52) that is attached to the blade guard (Spinato, 24) and the corresponding holding means end (the radial portion of the swiveling cover part 50 of Spinato) at corresponding spring attachments (see Spinato, fig. 1).	The modified hand-held power tool of Spinato substantially disclosed above fails . In re Japiske, 86 USPQ 70. 

As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stumpf (US Patent 5,235,753) in view of Young (US Patent 5,075,976).	Regarding Claim 17, Stumpf fails to disclose the blade guard (17) comprises a lock part that is adapted for releasably locking the cover part (19) in the second position (fig. 2).	However, Young teaches it is known in the art of hand-held power tools, i.e., circular saws, including a blade guard (28) and a swiveling cover part (30), wherein the blade guard (28) comprises a lock part (i.e., “guard retainer” 40) configured for releasably locking the cover part (30) 3in a second position in which the cover part does not cover the radial saw blade (col. 5, lines 19-37). The examiner notes that the cover part (30) of Young is also biased to shift into a first position in which the cover part covers the portion of the saw blade that is exposed in the second position (as described in col. 4, lines 11-18). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Stumpf with the teaching of Young such that the blade guard of Stumpf is provided with a locking part configured to releasably lock the cover part in the second position in order to allow “the tool operator [to] operate with a single hand both the trigger switch to control the electric motor and the latch operating means to hold the [slidable cover part] in the open position [after manually shifting the cover part to the second position which] leaves the operator’s second hand free to hold the workpiece, etc.” (col. 5, lines 41-45). This is modification is particularly advantageous because, as stated by Young in col. 1, lines 
As best understood, Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Barton (US Publication 2007/0130782).	Regarding Claim 18, the blade guard (24) of Spinato is formed as a robust structure capable of performing a guiding function for the hand-held power tool with respect to the workpiece (paragraph 0009, lines 7-10). As such, the blade guard, as with any physical object, has a mass, wherein the mass of the blade guard is equal to the weight of the blade guard times the force of gravity.	Spinato fails to specifically disclose the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration. 	However, Barton (US Publication 2007/0130782) teaches it is known in the art of 
As best understood, Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Barton (US Publication 2007/0130782) and further in view of Hansen (US Patent 1,738,896).
	Regarding Claim 19, the modified hand-held power tool of Spinato substantially disclosed above includes the blade guard (Spinato, 24) comprises a weight (the blade guard is formed from a material, wherein the material has a weight).	The modified hand-held power tool of Spinato substantially disclosed above fails to disclose the cover part is at least partly made as a see-through structure.
As best understood, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Stivers (US Patent 6,893,334).	Regarding Claim 20, Spinato fails to disclose the cover part comprises a wheel that is adapted to be in rotatable contact with a work object during cutting.	However, Stivers teaches it is known in the art of hand-held power tools with rotatable working tools (13) and a swiveling cover part (hood 12) that is configured to move when the user operates the power tool (the hood is biased by spring 66), wherein the cover part (12) comprises a wheel (84) that is adapted to be in rotatable contact with a work object (col. 5, lines 22-24) during cutting (col. 5, lines 24-26).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Spinato with the teaching of Stivers  reduce the friction between the forward delimiting portion of the cover part and the workpiece. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Sargeant et al (US Publication 2009/0133559) discloses a power saw with a set of linkages (52, 54) that allow the power tool assembly to plunge relative to a foot plate (fig. 10).	● Cox (US Publication 2010/0275755) discloses a wheel (40) provided on a sliding cover (26) configured to contact the top surface of table (14) when the blade assembly is brought down into cutting position (fig. 2).	● Brown et al (US Publication 2013/0047443) discloses a portable cutting tool with a blade guard (156) and a sliding cover part (158) provided with a slot (165) for sliding movement relative to the blade guard on bearing elements (172a, 172b, 172c). 	● Bristol et al (US Patent 5,012,582) discloses voids (61c, 61D) formed in the sliding cover part (60), see figs. 2 and 3.	● Terpstra (US Patent 5,203,245) discloses a saw with an upper blade guard (5) and a slidable cover part (25), wherein the blade cuts in a down-cut direction, the sliable cover part generally follows the blade guard with respect to the rotational direction of the blade and the slidable cover part is shiftable into a disengaged position in which the saw blade is exposed (fig. 11).● Chang (US Patent 5,752,421) discloses a saw with an upper blade guard (22) and a slidable cover part (24). The examiner notes the holding means are attached to the blade guard (see figs. 5 and 6).	● Itzov (US Patent 5,937,720) discloses a blade guard assembly with features pertinent to the claimed invention (figs. 17 and 18).	● Parks et al (US Patent 7,950,317) discloses a blade guard arrangement for a miter saw with a blade guard (218) and a slidable cover part (230, 232).	● Suduo et al (US Patent 8,919,235) discloses a hand-held power tool (the rotary saw is detachable from the fixed surface plate (10) that supports the workpiece (P) and is configured to guide the power tool, wherein the blade (61) has a down-cut direction of rotation relative to the blade guard (63) and slidable cover part (65), wherein the cover part follows the blade guard with respect to the direction of rotation of the blade (fig. 9). Suduo also discloses a spring (66) that biases the cover part (see figs. 13A and 13B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 12, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/13/2022